DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 04/08/2021

Response to Arguments
Applicant’s remarks and arguments have been fully considered.    In response to the Remarks and Amendments filed on 04/08/2021, all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 1-16, and 19-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 9 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a live streaming method or a live streaming system as recited in “a user-operable, hand-held and dynamically movable external controller generating an illuminating light to form a prompt signal and causing 
a camera, distinct from the external controller, capturing an original image of the physical scene, the original image including the prompt signal; 
a processor detecting a prompt signal in the original image, wherein the prompt signal is present in the original image as captured by the camera; 
the processor generating a synthesized image; 
the processor analyzing the prompt signal to determine a position within the original image where the synthesized image is to appear; 
the processor generating a superimposed image by superimposing the synthesized image on the original image to generate a superimposed image, wherein the synthesized image appears at the determined position of the original image; and 
live streaming the superimposed image” as combined with other limitations in claims 1 and 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.

Reinert et al. (U.S. Patent Number 10,809,740 B2) discloses a method is provided for identifying at least one section of a boundary edge of an area to be treated and for operating an autonomous mobile green area maintenance robot on the area to be treated.  The method includes recording live images using a camera, superimposing target symbols on the recorded live images, aiming with the target symbol and guiding the target symbol by orienting the camera, marking in respective images a boundary edge image point using the target symbol, and obtaining a sequence of position coordinates of a boundary edge based on the boundary edge image points.

Verticchio (U.S. Patent Number 10,129,582 B2) discloses a systems, methods and computer program products for capturing spectator content displayed at live events.  Spectator content that includes at least one spectator is captured from a stream of live video that is shown on a display at a live event.  One or more time identifiers are determined that indicate when the spectator content is shown on the display.  The spectator content and the one or more time identifiers are stored in a database such that the spectator content is linked with the time identifiers in the database.  In response to receiving one or more search parameters submitted by a user, the one or more search parameters relating to at least one of the one or more time identifiers, the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PADMA HALIYUR/Primary Examiner, Art Unit 2698